DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 02/09/2022.


Status of Claims


Claims 1, 13-16, and 18 have been amended. 
Claims 1-18 are now pending.

Response to Arguments

Specification objection is withdrawn in light of Fig. 6 amendment.
Claim objections are withdrawn in light of claim amendments.
35 U.S.C. 101 “signal per se” rejection of claim 14 is withdrawn in light of amendments.
Applicant's arguments filed on 02/09/2022 regarding the 35 U.S.C. 101 and 102/103 rejections have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant argues that the claims 1 and 15 as amended (1)  include features that are not mental processes such as “by analyzing time-series sensor data detected by a sensor configured to observe a target” and “to acquire a specified time posterior to the first time” and (2) the claims as amended are directed to a practical application because the claimed features are 
The Examiner respectfully disagree. As per argument (1), claims 1 and 15 as amended are directed to the abstract idea of Mental Processes because the claims describes a process of acquiring and analyzing sensor data, generating an estimation model to estimate data, and displaying results. Mental Processes include observations, evaluations, judgments, and opinions. Per the October 2019 Patent Subject Matter Eligibility Guidance, a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. The October 2019 PEG also states that  Mental Processes include claims directed to collecting information, analyzing it, and displaying certain results of the collection and analysis even if they are claimed as being performed on a computer.
As per argument (2), the additional elements recited in the amended claims (e.g. information processing device, memory, processors, target device, sensor, etc.) do not integrate the judicial exception into a practical application, because the additional elements themselves do not improve the functioning of the computer or improve upon another technology. Instead the additional elements are viewed as instructions to implement the abstract idea of analyzing data, data modeling and estimation, and displaying results on a computer. As per MPEP 2106.05(f), applying an abstract idea on a computer does not integrate a judicial exception 
  	As per the 102/103 rejections, the Applicant argues in summary that Noda and Kong do not teach the claimed features recited in amended claims 1 and 15 (pgs. 12-15).
The Examiner respectfully disagree. The Examiner submits that Noda teaches the claimed features in amended claims  1 and 15 as presented below. Therefore, the 35 U.S.C. 102(a)(1) and 103 rejections are maintained. 


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 15 is objected to because of the following informalities:
Claim 15 limitation of "a boundary time information indicating boundary time the time axis of the plurality of segments" should read... "a boundary time information indicating boundary time on the time axis of the plurality of segments" or something similar.
Appropriate correction is required.



Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 and 15-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 lines 12-13 and claim 15 lines 11-12 include the limitation of “extract target data included in a segment having a same operating state as an operating state of a segment including the first time out of the segments”. As written, it is unclear if the segments mentioned in this limitation are referring to the same segment or different segments and it is also unclear if “a same operating state” is the same or different from the “a same operating state” mentioned previously in claim 1 line 8 and claim 15 line 7. Therefore, claims 1 and 15 are considered indefinite and are rejected under 35 U.S.C. 112(b). Dependent claims 2-12 and 16-18 are also rejected under 35 U.S.C. 112(b). For examination purposes, the segments will be interpreted as the same. 
Claim 2 include the limitation of “…segmenting the sensor data in a time direction”. The limitation of “a time direction” was introduced previously in claim 1. As written, it is unclear if claim 2 time direction is the same or different than the time direction mentioned in claim 1. Therefore, claim 2 is considered indefinite and is rejected under 35 
Claim 5 include the limitation of “generate an estimation model that output the estimated data…”. Claim 1 line 14 recites “generate an estimation model used for generating estimated data…”.  As written, it is unclear if claim 5 and claim 1 estimation models are the same or different. Therefore, claim 5 is considered indefinite and is rejected under 35 U.S.C. 112(b). Dependent claims 6-8 and 12 are also rejected under 35 U.S.C. 112(b). For examination purposes, “an estimation model” in claim 5 will be interpreted as “the estimation model” (i.e. the same model as in claim 1).
Claim 15 includes the limitation of "generate the estimated data estimated to be output from the sensor at the specified time based on the estimation model, wherein an estimation image includes...". Claim 15 limitation attempts to provide details about an estimation image, however the step of "generating an estimation image" is missing from the claim.  Therefore, claim 15 is considered indefinite and is rejected under 35 U.S.C. 112(b). Dependent claims 16-18 are also rejected under 35 U.S.C. 112(b).




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention, “Information Processing Device, Information Processing Method, and Computer Program Product”, is directed to an abstract idea, specifically Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-18 are directed to a statutory category, namely a machine (claims 1-11 and 15-18), a process (claim 13) and a manufacture (claims 14).
Step 2A (1): Independent claims 1 and 13-15 are directed to an abstract idea of Mental Processes, based on the following claim limitations: “analyzing time-series sensor data, generate a plurality of segments that are obtained by segmenting the time-series sensor data in a time direction for each operating state of the target device, wherein a part of the time-series data in which a same operating state continues is one segment acquire a certain first time from starting of observation of the time-series sensor data to a present time; extract target data included in a segment having a same operating state as an operating state of a segment including the first time out of the segments; generate an estimation model used for generating estimated data estimated to be output from the sensor at a time that is input based on the target data; acquire a specified time posterior to the first time; and generate the estimated data estimated to be output from the sensor at the specified time based on the estimation model (claims 1 and 15); generating a plurality of segments segmented by respective operating states of a target device based on time-series sensor data; extracting target data included in a segment having a same operating state as an operating state at certain first time out of the segments; and generating estimated data estimated to be output from the sensor at a specified time different from the first time based on the target data (claims 13 and 14); an estimation image includes an estimated value graph indicating the estimated data on a time axis, an actual value graph indicating the time-series sensor data on the time axis; a boundary time information indicating a boundary time the time axis of the plurality of segment, and target period information indicating a target period including the target data on the time axis (claim 15)”. These claims are directed towards acquiring and analyzing sensor data, generating an estimation model to estimate data, and displaying results. Dependent claims 2-11 and 16-17 further describe the acquisition and analysis of the sensor data, the generation of estimated data, and the displaying of results. The claimed invention can encompass a person analyzing and estimating sensor data and displaying results on various graphs using pen and paper. These limitations, under the broadest reasonable interpretation, fall within the abstract grouping of Mental Processes which includes observations, evaluations, judgments, and opinions. As per the 2019 PEG, mental processes include limitations of collecting information, analyzing it, and displaying certain results of the collection and analysis. Therefore, claims 1-18 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 10-11, and 13-15 recite additional elements of an information processing device, a memory, one or more processors, a target device, a sensor configured to observe a target device, a measuring device, a fuel cell, and information 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 10-11, and 13-15 recite additional elements as stated above. As per the Applicant’s specification in pre-grant publication US 2021/0287154 A1, the information processing device comprising a memory, one or more processors, and a computer program product is interpreted as a computer as in Fig. 19; memory includes RAM, ROM, etc. [0150]; the processor is a CPU [0151]; the computer program product is a computer program recorded and provided in a 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda et al. (US 2016/0202693 A1).
As per claim 1 (Currently Amended), Noda teaches an information processing device comprising (Noda e.g. Fig. 1 Anomaly diagnosis system 1): 
Noda teaches a memory; and (Noda e.g. Fig. 1 Anomaly diagnosis system time series data storage 11 is a unit for storing the time series data [0045]. The information of the program providing each of the functions and information on a tape, a file, etc. can be stored in a recording unit such as a memory, a hard disk drive, an SSD (Solid State Drive) or on a recording medium such as an IC card, an SSD card, a DVD [0240].)
Noda teaches one or more processors coupled to the memory and configured to (Noda e.g. Fig. 1-2, Fig. 1 Anomaly diagnosis system state measure calculator 12 includes a filtering processor 124 [0055]. Each of the configurations and functions can be realized with software by executing a program providing the function by a processor. The information of the program providing each of the functions and information on a tape, a file, etc. can be stored in a recording unit such as a memory, a hard disk drive, an SSD (Solid State Drive) or on a recording medium such as an IC card, an SSD card, a DVD [0240].) : 
Noda teaches by analyzing time-series sensor data detected by a sensor configured to observe a target device (Noda e.g. Fig. 1 anomaly diagnosis system 1 includes a time series data receiver 10 which is a means for acquiring a multi-dimensional sensor data outputted by the machine facility as a diagnosis target through the Internet network, etc. The Noda teaches generate a plurality of segments that are obtained by segmenting the time-series sensor data in a time direction for each operating state of the target device (Noda e.g. Fig. 1, Sensor data or operation information, event information, and information regarding a facility load, operation reports, etc. in addition to the sensor data are obtained from the machine facility as a diagnosis target [0034]. When there are a plurality of machine facilities as the diagnosis target, the time series data is stored with association with each of the machine facilities as a diagnosis unit [0047]. The time series data stored in the time series data storage 11 includes event data, operation data, load data, maintenance history data, etc. (i.e. segments) as circumferential data in addition to the sensor data. Each piece of the data is associated with time when the data is acquired [0048]. Event data is data indicating an operation state of the machine facility and indicates, for example, a control state of operation patterns such as a start-up or stoppage of the machine facility [0049]. Operation data indicates an operation time or its accumulation time such as operation time, manipulation time, or the like of the machine facility [0050].), Noda teaches wherein a part of the time-series sensor data in which a same operating state continues is one segment; (Noda e.g. The time series data stored in the time series data storage 11 includes event data, 
Noda teaches acquire a certain first time from starting of observation of the time-series sensor data to a present time; (Noda e.g. Fig. 1 anomaly diagnosis system 1 includes a reference period setting unit 19 [0042]. A reference period setting unit sets a reference period being a period for which the time series data corresponding to the state measure is acquired [0014]. The reference period setting unit sets, as the reference period, a first period including time when latest time series data is acquired or a second period shorter than the first period and including the time when the latest time series data is acquired [0015]. Time series data stored in the time series data storage 11 is referred to as past and current time series data [0045].)
Noda teaches extract target data included in a segment having a same operating state as an operating state of a segment including the first time out of the segments; (Noda e.g. Fig. 1, The anomaly diagnosis system includes the state measure calculator acquiring sensor data from sensors in a machine facility as time series data (Abstract). A reference period setting unit 19 sets a reference period being a period for which the time series data corresponding to the state measure is acquired [0014]. The state measure calculator 12 inputs a type of the sensor data used when the state measure is calculated from the sensor data extracting unit 18 [0053]. The sensor data extracting unit 18 extracts one or more pieces of sensor data largely influencing the state measure from the multi-dimensional sensor data stored in the time series data storage 11 and supplies a type of the extracted sensor data to the state measure calculator 12 [0129]. The Examiner submits that the selection of reference period and type of sensor data filters data of the same operating state.)
Noda teaches generate an estimation model used for generating estimated data estimated to be output from the sensor at a time that is input based on the target data; (Noda e.g. Fig. 1, The approximation formula calculator 13 inputs information of a reference period of the time series data of the state measure which is referred when the approximation formula (i.e. estimation model) is calculated, i.e., a period for which the time series data (sensor data) corresponding to the state measure to be referred is acquired. Further, the approximation formula calculator 13 calculates the approximation formula which is fitted to the time series data of the state measure in the reference period indicated by the information. The 
Noda teaches acquire a specified time posterior to the first time; and  (Noda e.g. Fig. 1, The reference period setting unit sets, as the reference period, a first period including time when latest time series data is acquired or a second period shorter than the first period and including the time when the latest time series data is acquired [0015]. Time series data stored in the time series data storage 11 is referred to as past and current time series data [0045].)
Noda teaches generate the estimated data estimated to be output from the sensor at the specified time based on the estimation model. (Noda e.g. Fig. 1; An approximation formula calculator (i.e. model) calculates a state measure being an index indicating a state of the machine facility, such as anomaly and a performance by a statistical method in which the time series data is used as learned data (Abstract). The anomaly diagnosis system state measure estimating unit 14 estimates a future state measure using the approximation formula (i.e. model) in which a predetermined period from the present to a future is set as an estimation period (in Fig. 7, a period from time t0 to t2) [0111].)
As per claim 2 (Original), Noda teaches the device according to claim 1, Noda also teaches wherein the one or more processors are configured to analyze the sensor data to generate the segments that are obtained by segmenting the sensor data in a time direction. (Noda e.g. Fig. 1, The time series data stored in the time series 
As per claim 3 (Original), Noda teaches the device according to claim 1, Noda also teaches wherein the first time is present time. (Noda e.g. Figs. 1 and 7; The time series data stored in the time series data storage 11 is appropriately referred as past and current time series data [0045]. The reference period setting unit 19 sets, as the reference period, a first period including time when latest time series data is acquired (i.e. present time) or a second period shorter than the first period and including the time when the latest time series data is acquired [0015]. Fig. 7 graphical chart displays a present time “t0” and past time “t1” [0115].)
As per claim 4 (Original), Noda teaches the device according to claim 1, Noda also teaches wherein the one or more processors are configured to generate the estimated data in a specified time range
As per claim 5 (Original), Noda teaches the device according to claim 1, wherein the one or more processors are configured to: 
Noda teaches generate an estimation model that outputs the estimated data by input of the specified time based on the target data; and (Noda e.g. Fig. 1, The approximation formula calculator 13 inputs information of a reference period of the time series data of the state measure which is referred when the approximation formula (i.e. estimation model) is calculated, i.e., a period for which the time series data (sensor data) corresponding to the state measure to be referred is acquired. Further, the approximation formula calculator 13 calculates the approximation formula which is fitted to the time series data of the state measure in the reference period indicated by the information. The approximation formula calculator 13 supplies the calculated approximation formula to the state measure estimating unit 14 [0099].)
Noda teaches input the specified time to the estimation model to generate the estimated data. (Noda e.g. Fig. 1, The approximation formula calculator 13 calculates the approximation formula which is fitted to the time series data of the state measure in the reference period indicated by the information. The approximation formula calculator 13 supplies the calculated approximation formula to the state measure estimating unit 14 [0099]. The state measure estimating unit 14 inputs the coefficients and errors in coefficients of the polynomial expression as an approximation formula from the approximation formula calculator 13 and estimates a future state measure (i.e. estimated data) using the approximation 
As per claim 6 (Original), Noda teaches the device according to claim 5, wherein the one or more processors are configured to: 
Noda teaches evaluate estimation accuracy of the estimation model and optimize the generated estimation model; (Noda e.g. A low-pass filtering process may be applied to the state measure used for calculating an approximation formula (i.e. model) for a long period anomaly diagnosis to remove or decrease components having a frequency higher than a predetermined frequency (i.e. optimization). This suppresses influence caused by a short period variation and provides a long period anomaly diagnosis with a high accuracy [0071]. The more the period to be referred for calculating the first approximation formula is extended, the more the influences due to a short period variation caused by deterioration of components are cancelled out, so that an estimation accuracy of variations over the long period using the first approximation formula can be improved [0192].)
Noda teaches segment the sensor data into the segments by each of a plurality of methods; (Noda e.g. Sensor data or operation information, event information, and information regarding a facility load, operation reports, etc. in addition to the sensor data are obtained from the machine facility as a diagnosis target [0034]. When there are a plurality of machine facilities as the diagnosis target, the time series data is stored with association with each of the machine facilities as a diagnosis unit [0047]. The time series data stored in the time series data storage 11 includes event data, operation data, load data, maintenance 
Noda teaches generate a plurality of the estimation models using the segments resulting from segmentation by each of the methods; and (Noda e.g. Fig. 1, The anomaly diagnosis system 1 according to the second embodiment calculates a first and a second approximation formula (i.e. models) using the state measure in the reference period to make long-period and short-period predictions, respectively [0177]. The approximation formula calculator 12 may calculate the first and second approximation formulas using state measures calculated using the time series data of the multi-dimensional vectors in which combinations of sensor data are different [0197].)  
Noda teaches select one estimation model out of the estimation models based on evaluation of the estimation accuracy and use the selected estimation model
As per claim 7 (Original), Noda teaches the device according to claim 5, wherein the one or more processors are configured to: 
Noda teaches generate a representative value that represents a target predetermined period for each predetermined period in the target data and generate representative value data corresponding to a set of the generated representative values; and (Noda e.g. Fig. 2 state measure calculator; The state measure calculator 12 is a unit for calculating a certain state measure as an index indicating a state of the machine facility by a statistical method using the time series data as learned data with reference to the current and past time series data stored in the time series data storage 11 [0053]. The state measure integrator 123 inputs the state measures calculated and sent by the first state measure calculator 121 and the second state measure calculator 122 and integrates the two state measures into one value [0059]. As the method of integrating the two state measures, a harmonic mean, a weighted average, etc. are usable [0060].)
Noda teaches generate the estimation model based on the representative value data. (Noda e.g. Figs. 1 and 2, The state measure calculator 12 supplies the calculated state measures (i.e. representative value data) to the approximation formula calculator 13 [0053]. The approximation formula calculator 13 calculates the approximation formula (i.e. model) which is fitted to the time series data of the state measure in the reference period indicated by the information [0099].)
As per claim 8 (Original), Noda teaches the device according to claim 7, Noda also teaches wherein the representative value is a mean or a median of a plurality of sensor values included in the target predetermined period. (Noda e.g. Fig. 2, The state measure integrator 123 inputs the state measures calculated and sent by the first state measure calculator 121 and the second state measure calculator 122 and integrates the two state measures into one value [0059]. As the method of integrating the two state measures, a harmonic mean, a weighted average, etc. are usable [0060].)
As per claim 9 (Original), Noda teaches the device according to claim 1, wherein the one or more processors are configured to: 
Noda teaches acquire event data indicating information on an event occurring for the target device; and (Noda e.g. Sensor data or operation information, event information, and information regarding a facility load, operation reports, etc. in addition to the sensor data are obtained from the machine facility as a diagnosis target [0034]. Event data is data indicating an operation state of the machine facility and indicates, for example, a control state of operation patterns such as a start-up or stoppage of the machine facility [0049].)
Noda teaches remove or select data in a period determined based on occurrence of the event from among the target data based on the event data. (Noda e.g. A filtering process may be applied to the state measure used for calculating an approximation formula for a long period anomaly diagnosis to remove or decrease components have a frequency higher than a predetermined frequency [0071].)
As per claim 12 (Original), Noda teaches the device according to claim 5, wherein the one or more processors are configured to
Noda teaches extract the target data including data having a target operating state from among the sensor data for each of the operating states obtained by analyzing the sensor data; (Noda e.g. Fig. 1, The anomaly diagnosis system 1 includes the state measure calculator acquiring sensor data from sensors in a machine facility as time series data (Abstract). The sensor data extracting unit 18 extracts one or more pieces of sensor data largely influencing the state measure from the multi-dimensional sensor data stored in the time series data storage 11 and supplies a type of the extracted sensor data to the state measure calculator 12 [0129].)
Noda teaches generate the estimation model based on the corresponding target data for each of the operating states; and (Noda e.g. Fig. 1, The approximation formula calculator 13 inputs information of a reference period of the time series data of the state measure which is referred when the approximation formula (i.e. estimation model) is calculated, i.e., a period for which the time series data (i.e. sensor data) corresponding to the state measure to be referred is acquired. Further, the approximation formula calculator 13 calculates the approximation formula which is fitted to the time series data of the state measure in the reference period indicated by the information [0099].)
Noda teaches select the estimation model corresponding to the operating state of the segment including the input first time and generate the estimated data by the selected estimation model. (Noda e.g. Fig. 1, The anomaly diagnosis system 1 according to the second embodiment calculates a first and a second approximation formula (i.e. models) using the state measure in 
As per claim 13 (Currently Amended), An information processing method executed by an information processing device, the information processing method causing the information processing device to perform (Noda e.g. Fig. 9; The present invention relates to an anomaly diagnosis system and an anomaly diagnosis method, for diagnosing a state of a machine facility [0003]. Fig. 9 is a flowchart illustrating a flow of the anomaly diagnosis process in the anomaly diagnosis system [0025].): 
Noda teaches generating a plurality of segments segmented by respective operating states of a target device based on time-Status: FINALseries sensor data detected by a sensor configured to observe the target device; (See claim 1b(i) for response.)
Noda teaches extracting target data included in a segment having a same operating state as an operating state at certain first time out of the segments
Noda teaches generating estimated data estimated to be output from the sensor at a specified time different from the first time based on the target data. (See claim 1b(iii) for response.)
As per claim 14 (Currently Amended), Noda teaches a computer program product having a non-transitory computer readable medium including programmed instructions, the instructions causing a computer to execute (Noda e.g. A part or all of each of the configurations, functions, processing parts, processing methods can be realized with hardware, for example, an integrated circuit. Each of the configurations and functions can be realized with software by executing a program providing the function by a processor. The information of the program providing each of the functions and information on a tape, a file, etc. can be stored in a recording unit such as a memory, a hard disk drive, an SSD (Solid State Drive) or on a recording medium such as an IC card, an SSD card, a DVD [0240].): 
Noda teaches generating a plurality of segments segmented by respective operating states of a target device based on time- series sensor data detected by a sensor configured to observe the target device; (See claim 1b(i) for response.)
Noda teaches extracting target data included in a segment having a same operating state as an operating state at certain first time out of the segments; and (See claim 1b(ii) for response.)
Noda teaches generating estimated data estimated to be output from the sensor at a specified time different from the first time based on the target data
As per claim 15 (Currently Amended), Noda teaches an information processing device comprising (Noda e.g. Fig. 1 Anomaly diagnosis system 1): 
Noda teaches a memory; and (See claim 1a for response.)
Noda teaches one or more processors coupled to the memory and configured to (See claim 1b for response): 
Noda teaches by analyzing time-series sensor data detected by a sensor configured to observe a target device, generate a plurality of segments that are obtained by segmenting the time- series sensor data in a time direction for each operating state of the target device, wherein a part of the time-series sensor data in which a same operating state continues is one segment; (See claim 1b(i) for response.)
Noda teaches acquire a certain first time from starting of observation of the time-series sensor data to a present time; (See claim 1b(ii) for response.)
Noda teaches extract target data included in a segment having a same operating state as an operating state of a segment including the first time out of the segments; (See claim 1b(iii) for response.)
Noda teaches generate an estimation model used for generating estimated data estimated to be output from the sensor at a time that is input based on the target data; 6Application No. 17/001,860 Reply to Office Action of November 10, 2021 (See claim 1b(iv) for response.)
Noda teaches acquire a specified time posterior to the first time and 
Noda teaches generate the estimated data estimated to be output from the sensor at the specified time based on the estimation model (See claim 1b(vi) for response.), Noda teaches wherein an estimation image includes (Noda e.g. (Noda e.g. Figs. 1 and 7-8; Fig. 1 Anomaly diagnosis system output unit 17 may input past state measure from the state measure calculator 12 and the approximation formula from the approximation formula calculator 13 to provide a graphical indication of the data regarding the state measure (anomaly measures, performance measures) as shown in Figs. 7 and 8 [0128].): 
Noda teaches an estimated value graph indicating the estimated data on a time axis; (Noda e.g. Figs. 7-8 graphical chart elements 203 and 303; The waveform 203 shows, using a broken line, most probable values of the anomaly measure for the estimation period calculated using the first approximation formula [0206].)
Noda teaches an actual value graph indicating the time-series sensor data observed by the sensor on the time axis; (Noda e.g. Figs. 7-8 graphical chart elements 201 and 301; In Fig. 7, the waveform 201 indicates the actual measured values of the anomaly measure after the filter process [0115].)
Noda teaches a boundary time information indicating boundary time the time axis of the plurality of segments; and (Noda e.g. Figs. 7 and 8 graphical charts include a boundary time 
Noda teaches target period information indicating a target period including the target data on the time axis. (Noda e.g. Figs. 7-8 include reference periods t0 and t1 (i.e. target period). A reference period is a period for which the time series data corresponding to the state measure is acquired [0014].)
As per claim 16 (Currently Amended), Noda teaches the device according to claim 15, Noda teaches wherein the estimation image further comprises estimation interval information indicating a confidence interval that indicates a range of the estimated data estimated to be output with a predetermined probability. (Noda e.g. Figs. 7-8; As shown in Fig. 7, in the estimation period, the waveform 203 indicates most probable values of the estimated anomaly measures, and waveforms indicated with dot lines above and under the waveform 203 indicate the upper and lower limit values of the anomaly measure (i.e. a range) [0120]. A reliability of the estimation value can be grasped by calculating the upper and lower limit values of the anomaly measure in a reliable section of 95% by using an approximation formula in which the coefficients a, b are varied from most probable values by variations which are provided by multiplying the standard errors by 1.96 by 1.96 in Eq. (202), in addition to the most probable value of the estimated anomaly measure [0121].)
As per claim 17 (Original), Noda teaches the device according to claim 16, Noda teaches wherein the estimation image further comprises risk probability information indicating risk probability that the estimated data is included in a predetermined risk range. (Noda e.g. Figs. 7-8 graphical chart elements 203 and 303 with upper and lower limits that include anomaly/performance measure estimation value with estimation error range.)
As per claim 18 (Currently Amended), Noda teaches the device according to claim 17, wherein the estimation image further comprises risk time information indicating risk time when the estimated data is included in the risk range with a predetermined probability. (Noda e.g. Figs. 7-8 graphical chart RUL estimation value and estimation error. RUL (remaining useful life) corresponds to a period for which the machine facility as a diagnosis target operates within a normal range, but also corresponds to a period for which the performance reaches to a state in which the performance decreases under a predetermined level (for example, 60% of the maximum performance) [0039]. Figs. 7 and 8 graphical charts displays most probable estimated values 203 and 303 beyond the threshold indicators 204 and 304 (i.e. normal operations). The areas beyond the threshold indicators are associated with a particular time period and are considered the risk range.)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (US 2016/0202693 A1) in view of Kong et al. (US 2019/0018067 A1).
As per claim 10 (Original), Noda teaches the device according to claim 9, wherein the one or more processors are configured to: 
Noda does not explicitly teach, however, Kong teaches acquire data indicating that a measured value detected by a measuring device falls out of a predetermined value range as the event data, the measuring device being different from the sensor and measuring a state of the target device; and (Kong e.g. Figs. 1-3, Kong teaches an artificial intelligent fuel cell system 1000 that includes a sensor unit 200 which measures in real time data about each of the unit cells forming the fuel cell stack, temperature, pressure, humidity, and flow rates of reaction gases, and cooling water, and current and voltage data during an operation of a fuel cell (Fig. 1-2 and [0008]). Fig. 3 artificial intelligent unit 300 performance predicting and diagnosing unit compares the prediction value in the performance the performance predicting model with the measurement values measured in real time by the sensor unit 200 and determine whether the state of 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Noda’s anomaly diagnosis system to include measuring/collecting/monitoring sensor data from other target devices such as fuel cells as taught by Kong in order to control and optimize operating conditions to improve the durability of the fuel cell (Kong e.g. [0006]).
Noda teaches remove data in a period when the measured value falls out of the predetermined value range from among the target data based on the event data. (Noda e.g. A low-pass filtering process may be applied to the state measure used for calculating an approximation formula (i.e. model) for a long period anomaly diagnosis to remove or decrease components having a frequency higher than a predetermined frequency. This suppresses influence caused by a short period variation and provides a long period anomaly diagnosis with a high accuracy [0071].)
As per claim 11 (Original), Noda in view of Kong teach the device according to claim 10, Noda does not explicitly teach, however, Kong teaches wherein the target device includes a fuel cell, and the measured value detected by the measuring device includes a voltage value or a current value output from the fuel cell. (Kong e.g. Figs. 1-2, Sensor unit 200 may measure in real time a current (density), 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Noda’s anomaly diagnosis system to include measuring/collecting/monitoring sensor data from other target devices such as fuel cells as taught by Kong in order to control and optimize operating conditions to improve the durability of the fuel cell (Kong e.g. [0006]).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624